Citation Nr: 0822813	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for head injury residuals, 
to include a scar and associated psychiatric disorders. 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 administrative 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

As an aside, the Board notes the record indicates that no 
appeal rights were issued to the veteran in October 2003.  A 
curative notice letter was issued to the veteran in September 
2005, along with a copy of his appellate rights.  The veteran 
thereafter filed notice of disagreement in January 2006, 
which was accepted as "timely filed."  A statement of the 
case was issued to him in June 2006, and the veteran filed a 
substantive appeal that same month.  It is also noted that 
the veteran indicated that he did not want a hearing.  Given 
this procedural development, the Board finds that the veteran 
has not been prejudiced and the matter is ripe for appellate 
review.

In 2005, the veteran appointed the American Legion National 
Service Organization as his representative.  By letter 
received in March 2006, however, he revoked that 
representation.  No further action in this regard is needed.


FINDING OF FACT

The preponderance of the evidence establishes that the 
veteran was intoxicated from drinking alcohol in January 1961 
and that any residual disability from falling off of the top 
bunk that day was proximately due to his alcohol 
intoxication.


CONCLUSION OF LAW

Any residuals of a head injury sustained by the veteran were 
not incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty, but no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 
3.1(m), 3.303.

"Willful misconduct" is an act involving conscious 
wrongdoing or a known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance, or under conditions which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. § 
3.301(c)(2).

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to the user.  38 C.F.R. § 3.301(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

The facts in this case are fairly straight-forward.  Service 
treatment records show that the veteran sustained a head 
injury in January 1961 due to a fall from the top bunk 
precipitated by alcohol intoxication.  The examiner noted the 
veteran had at least 6 highballs and returned to the barracks 
nauseated and vomiting.  He fell out of the bed from the top 
bunk hitting his head.  The examiner reported the veteran was 
partially oriented with "strong alcoholic breath" and thick 
speech.  He received treatment for a scalp laceration and a 
possible concussion.  An X-ray of the skull was within normal 
limits.  The veteran was admitted for observation and an AF 
560 (Admission Authorization) noted evidence of alcohol.  At 
discharge the veteran did not mention the head injury or any 
associated residuals.  

It does not appear that an investigation was undertaken to 
determine the line of duty and misconduct status with regard 
to this incident.  

In an October 2003 administrative decision, the RO determined 
that the head injury sustained by the veteran during service 
was due to his own willful misconduct.  

In a January 2006 statement the veteran essentially contends 
that there was no misconduct during service as evidenced by 
his receipt of a Good Conduct Medal.  However, he does not 
deny that he deliberately drank intoxicating beverages in 
excess on the occasion in January 1961 when he fell from the 
top bunk.  Nor does he contend that the residuals of a head 
injury, for which he now claims service connection, are the 
result of any other occasion in service apart from this 
incident.

Based on a thorough review of the record, the evidence 
establishes that the veteran was intoxicated from drinking 
alcohol on the night in question in January 1961.  It also 
establishes that any residual disability sustained from 
falling off of the top bunk at that time was proximately due 
to his intoxication from the drinking of alcohol.  Under the 
applicable VA regulations described above, the veteran's 
actions fit the definition of willful misconduct and alcohol 
abuse.  Thus, any disability, i.e., residuals of a head 
injury, resulting from such conduct cannot be considered 
service-connected.  

The preponderance of the evidence shows the veteran both 
engaged in willful misconduct and that such misconduct 
proximately caused his head injury and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in January 2001 and April 2001, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim, and the effect of this duty upon 
his claim.  These letters pre-dated the RO's October 2003 
administrative decision.  See also VCAA letters dated in May 
2005, June 2005, and August 2005.  

To the extent that the VCAA letters are deficient, in that 
they fail to specifically advise the veteran of what is 
required to prevail on his claim - i.e., that an injury 
during service must not be the result of his willful 
misconduct, the Board finds that the veteran has not been 
prejudiced in this regard.  The veteran's statements clearly 
establish that he has actual knowledge of what is required to 
substantiate his claim.  In fact, as noted in the reasons and 
based above, in the January 2006 notice of disagreement, the 
veteran set forth arguments in this regard.  Moreover, his 
letter was followed by readjudication of the claim in the 
June 2006 SOC, which contained a list of all evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulation and an explanation for the 
decision reached.  Thus, the purposes of the notice 
requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran has actual knowledge of what information and evidence 
is needed to establish his claim.  See Sanders supra.  

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all relevant 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
being denied, such matters are moot.  Thus, the veteran has 
not been prejudiced in this regard.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for head injury residuals to include a 
scar and variously diagnosed psychiatric disorders is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


